Citation Nr: 1704791	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-18 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. This case was previously before the Board in August 2014 when it was remanded for additional adjudication. 

A Certificate of Legal Capacity to Receive and Disburse Benefits was executed and approved in August 2010, authorizing Reliable Trustee as the Veteran's fiduciary.

The Veteran requested, and was scheduled for, a video conference hearing before a Veterans Law Judge in April 2013. Notice was mailed to the Veteran's fiduciary. The Veteran failed to report for the hearing without explanation or request to reschedule. The hearing request is therefore considered withdrawn. See 38 C.F.R. 
§ 20.704 (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board has determined that a remand is required. As pointed out by the Veteran's representative, the Veteran's claims file does not contain his updated VA treatment records. His last VA treatment records in his claims file are more than two years old, from December 2014. Additionally, an updated VA medical opinion on the Veteran's competency would assist in adjudication of this case. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records related to the Veteran's current psychiatric disability.

2. Schedule the Veteran for a VA medical examination to obtain an opinion to ascertain the Veteran's competency. The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and a notation that this review has taken place should be made in the examination report. 

The examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.

In making this determination, the examiner is asked to specifically address the appellant's psychiatric history and the field examination report that detailed the Veteran's progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her as to whether the Veteran is competent to handle disbursement of VA funds, and this should be fully set forth in the report of examination.

3. Thereafter, the AOJ should readjudicate the issue on appeal of whether the Veteran is competent to manage disbursement of VA funds. If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




